J. S14039/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
NAIKEI JENNINGS,                         :          No. 261 EDA 2019
                                         :
                        Appellant        :


     Appeal from the Judgment of Sentence Entered January 26, 2018,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0001032-2017


BEFORE: BOWES, J., KING, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              Filed: September 17, 2020

      Naikei Jennings appeals from the January 26, 2018 judgment of

sentence of two and one-half to five years’ imprisonment imposed following

the revocation of his probation. After careful review, we reverse appellant’s

conviction for failure to comply with sexual offender registration requirements,

vacate his judgment of sentence, and remand for proceedings consistent with

this memorandum.

      Preliminarily, we note that the record reflects that appellant was

convicted in three separate cases of crimes involving minors, including

statutory sexual assault in 2006, unlawful restraint and aggravated assault in

2008, and unlawful contact with a minor and corruption of a minor in 2008.

(Notes of testimony, 11/17/17 at 7-8; see also notes of testimony, 1/26/18

at 6.) There is no dispute that appellant was subjected to lifetime registration
J. S14039/20

requirements under Megan’s Law III, 42 Pa.C.S.A. §§ 9791-9799.9 (expired

Dec. 20, 2012).       On November 28, 2016, the Commonwealth charged

appellant with failure to comply with sexual offender registration requirements

under 18 Pa.C.S.A. § 4915(a)(2) (failure to verify address), pursuant to

Megan’s Law III.      On September 5, 2017, appellant pled guilty to the

aforementioned charge, and the trial court sentenced him to a negotiated term

of four years’ supervised probation. (See notes of testimony, 9/5/17 at 12,

14; trial court order, 9/5/17.)1

      The trial court summarized the facts underlying appellant’s conviction

as follows:

              One of the terms of [appellant’s] probation was that
              he regularly provide an accurate address of residence
              to his parole officer for the purposes of Megan’s Law
              Registration. 42 Pa.C.S.A. § 9799.15.

              [Appellant] misrepresented his address to his
              probation officer from his sentencing date forward. At

1 Instantly, it is clear that the Commonwealth mistakenly charged appellant
under Section 4915, for the crime of failing to register as a sex offender, at
Subsection (a)(2) (failure to verify address), after it expired.
Section 4915(a)(2) expired on December 20, 2012, when Megan’s Law III
expired, and was replaced by the Sexual Offender Registration and Notification
Act (“SORNA”). On that date, Section 4915 was replaced by 18 Pa.C.S.A.
§ 4915.1.       Nevertheless, the crime was never decriminalized, and
Section 4915.1       served    to  re-enact     Section     4915.       Compare
Section 4915(a)(1)-(3) and Section 4915.1(a)(1)-(3). Accordingly, we find
that the incorrect citation to Section 4915(a)(2) constitutes a mere technical
error that does not invalidate the bill of information, appellant’s subsequent
conviction, or his probation revocation and resentencing.                     See
Pa.R.Crim.P. 560(C) (“The information shall contain the official or customary
citation of the statute and section thereof, or other provision of law that the
defendant is alleged therein to have violated; but the omission of or error in
such citation shall not affect the validity or sufficiency of the information.”).


                                      -2-
J. S14039/20


            his first meeting with probation on the date of his
            sentencing, he told his probation officer that he was
            living at [redacted address] in Philadelphia. When
            [appellant’s] probation officer conducted a home visit
            to that residence on September 13, 2017, a mere
            eight days after [appellant’s] guilty plea, there was no
            response. He later received a call from the actual
            owner of the home, [Ms. R.], who advised him that
            she did not know [appellant] and he did not live at
            that location. Documentation from the Board Revision
            of Taxes confirmed that [Ms. R.] maintained and took
            possession of the house in May 2017.

Trial court opinion, 5/21/19 at 1-2 (citations to notes of testimony omitted).

      On November 17, 2017, the trial court conducted a violation of probation

hearing and subsequently found appellant in technical violation of his

probation. Thereafter, on January 26, 2018, the trial court revoked appellant’s

probation and sentenced him to two and one-half to five years’ imprisonment

in state custody.    On February 5, 2018, appellant filed a motion for

reconsideration of sentence, arguing that “[a]n error in judgment is

insufficient to warrant a term of incarceration of two and one-half to five

(2 ½ - 5) years without any further criminal activity.”            (Motion for

reconsideration, 2/5/18 at 2, ¶ 6.) The trial court denied the motion without

a hearing on February 23, 2018. Thereafter, appellant filed a notice of appeal

with this court, which was ultimately quashed by this court as untimely. See

Commonwealth v. Jennings, No. 857 EDA 2018, order of court (Pa.Super.

filed June 25, 2018). On June 25, 2018, appellant filed a petition pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546,

requesting the reinstatement of his direct appeal rights nunc pro tunc. On


                                     -3-
J. S14039/20

January 9, 2019, the PCRA court granted appellant relief, and this timely

appeal followed on January 22, 2019.2

       Appellant raises the following issue for our review:

                Whether the [trial] court abused its discretion in
                sentencing [appellant] to 2.5-5 years in state prison
                for minor technical violations, and the sentence
                imposed by the [trial c]ourt was clearly unreasonable,
                manifestly excessive, unnecessary to vindicate the
                authority of the [trial c]ourt and unconscionable[?]

Appellant’s brief at 9.

       Prior to any consideration of this discretionary sentencing claim, we

must    first    address   the   retroactive   application   of   SORNA’s   reporting

requirements to appellant, who committed the underlying sexual offenses

between 2006 and 2008, prior to the enactment and effective date of SORNA.

Such a scenario implicates the legality of appellant’s sentence. Our supreme

court has long recognized that “[a] challenge to the legality of a particular

sentence may be reviewed by any court on direct appeal; it need not be

preserved in the lower courts to be reviewable and may even be raised by an

appellate court sua sponte.” Commonwealth v. Batts, 163 A.3d 410, 434

(Pa. 2017) (citation omitted).




2 The record reflects that on January 24, 2019, the trial court ordered
appellant to file a concise statement of errors complained of on appeal, in
accordance with Pa.R.A.P. 1925(b). Appellant filed a timely Rule 1925(b)
statement on February 14, 2019, and the trial court filed its Rule 1925(a)
opinion on May 21, 2019.


                                         -4-
J. S14039/20

      SORNA was enacted on December 20, 2011, and it became effective

one year later, on December 20, 2012.      In July 2017, our supreme court

declared SORNA unconstitutional, as applied to defendants who committed

sex offenses before SORNA’s effective date. Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017), cert. denied,            U.S.     , 138 S. Ct. 925 (2018).

Muniz involved a defendant who was convicted of indecent assault in 2007

and subject to a ten-year registration requirement pursuant to then-extant

Megan’s Law III. Id. at 1193. Muniz absconded prior to sentencing, and in

2014, he was apprehended, sentenced, and subjected to a lifetime reporting

requirement under SONRA. Id. On appeal, the Muniz court held that SORNA

was punitive, rather than civil, and that retroactive application of SORNA to

pre-SORNA sexual offenders violates the ex post facto clauses of the United

States   and   Pennsylvania   Constitutions. Id.   at   1218,   1223.   In

Commonwealth v. Wood, 208 A.3d 131 (Pa.Super. 2019) (en banc), an

en banc panel of this court further recognized that “for purposes of our

ex post facto analysis, it is SORNA’s effective date, not its enactment date,

which triggers its application.” Id. at 137; see also Commonwealth v.

Lippincott, 208 A.3d 143 (Pa.Super. 2019) (en banc) (holding that

application of SORNA registration and reporting requirements to appellant

violated ex post facto prohibitions, and remanding to trial court to determine

appropriate registration and reporting requirements for appellant).




                                     -5-
J. S14039/20

      Here, it is uncontested that appellant committed the underlying sexual

offenses in 2006 and 2008, long before both the enactment and effective date

of SORNA. Thus, the registration requirements set forth in Section 4915.1 do

not apply to him, and the retroactive application of SORNA is unconstitutional.

See Muniz, supra; Wood, supra; Lippincott, supra.             Accordingly, we

reverse appellant’s conviction for failure to comply with sexual offender

registration requirements, vacate his judgment of sentence, and remand for

the trial court to determine appellant’s appropriate registration and reporting

requirements.3

      Conviction reversed; judgment of sentence vacated. Case remanded

for further proceedings consistent with this memorandum.           Jurisdiction

relinquished.




3 Following Muniz and Commonwealth v. Butler, 173 A.3d 1212 (Pa.Super.
2017) (“Butler I”), reversed, 226 A.3d 972 (Pa. filed March 26, 2020)
(“Butler II”), the Pennsylvania General Assembly enacted legislation to
amend SORNA. See Act of Feb. 21, 2018, P.L. 27, No. 10 (“Act 10”). Act 10
amended several provisions of SORNA, and also added several new sections
found at 42 Pa.C.S.A. §§ 9799.42 and 9799.51-9799.75. In addition, the
Governor of Pennsylvania signed new legislation striking the Act 10
amendments and reenacting several SORNA provisions, effective June 12,
2018. See Act of June 12, 2018, P.L. 1952, No. 29 (“Act 29”). Through
Act 10, as amended in Act 29 (“SORNA II”), the General Assembly created
Subchapter I, which addresses sexual offenders who committed an offense on
or after April 22, 1996, but before December 20, 2012. See 42 Pa.C.S.A.
§§ 9799.51-9799.75. Significantly, Subchapter I also includes a new “failure
to register” provision for individuals who committed their offenses during this
period. See 18 Pa.C.S.A. § 4915.2(f)(1). Thus, to the extent appellant is
noncompliant with his registration requirements, the Commonwealth can
pursue charges under Section 4915.2(f)(1) of SORNA II.


                                     -6-
J. S14039/20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 9/17/20




                          -7-